 
Exhibit 10.3
 
REPUBLIC FIRST BANK DEFERRED COMPENSATION PLAN
 
Amended and Restated Effective as of December 31, 2009 (the “Effective Date”)
 
WHEREAS, BSC Services Corp. (“BSC”) previously established a nonqualified
deferred compensation plan designated as the BSC Services Corp. Deferred
Compensation Plan (the “BSC Plan”) for certain employees, including employees
who provided services for Republic First Bancorp, Inc. (the “Company”) or its
subsidiary, Republic First Bank (collectively referred to as “Republic First”);
and
 
WHEREAS, the operations of Republic First have been separated from the business
operations of other employers whose employees were covered by the BSC Plan; and
 
WHEREAS, the Company, acting as the successor to BSC with respect to the BSC
Plan as operated for the benefit of employees providing services to Republic
First, desires to assume the portion of the BSC Plan covering such employees and
to amend and restate that portion of the BSC Plan as the Republic First Bank
Deferred Compensation Plan (the “Plan”), effective as of the Effective date, as
hereinafter set forth.
 
ARTICLE I
DEFINITIONS
 
Wherever used herein the following terms shall have the meanings hereinafter set
forth:
 
1.1 “Account” means, with respect to a Participant, the bookkeeping account
maintained under the Plan in the Participant’s name to which is credited Company
Contributions, if any, and Deferral Contributions, if any, as adjusted to
reflect the income, gains and losses credited with respect to such contributions
and any distributions to the Participant.  The starting balance in a
Participant’s Account as of the Effective Date shall be the Participant’s
accrued benefit under the BSC Plan as in effect immediately prior to the
Effective Date.
 
1.2  “Base Compensation” means, with respect to a Participant, the Participant’s
regular salary as adjusted on a quarterly basis.
 
1.3 “Board” means the Board of Directors of the Company.
 
1.4 “Cause” means (a) breach of a fiduciary duty to the Company involving
personal profit or which causes harm to the Company or any subsidiary, (b)
conviction of a felony or willful violation of any banking law or regulation or
an indictment or return of any information, or a conviction involving a crime of
moral turpitude, (c) negligent performance of the Participant’s duties that
results in a material impairment of the Company’s financial condition, (d) an
order from any regulatory authority to terminate the Participant for breach of
any law or regulations, or (e) a failure of the Participant to comply with a
direct lawful written order of the Board.
 
1.5 “Change in Control” means, with respect to each Participant, any one of the
following events:  (i) a change in the ownership of the entity that is the
principal service recipient with respect to a Participant (the “Participant’s
Service Recipient”), (ii) a change in the effective control of a Participant's
Service Recipient, or (iii) a change in the ownership of a substantial
 
 
 
 

--------------------------------------------------------------------------------

 
 
portion of the assets of a Participant's Service Recipient, each such event as
hereafter defined, where the occurrence of such event must be objectively
determinable, without discretionary authority by the Committee.
 
(a) A change in the ownership of a corporation occurs on the date that any one
person, or more than one person acting as a group (as hereafter defined)
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of such corporation.  However, if any
one person or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of a corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the
corporation).  An increase in the percentage of stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the
corporation acquires  its stock in exchange for property will be treated as an
acquisition of stock for this purpose.  This definition applies only when there
is a transfer of stock of a corporation (or issuance of stock of a corporation)
and stock in such corporation remains outstanding after the transaction.
 
For purposes of the foregoing, persons will not be considered to be "acting as a
group" solely because they purchase or own stock of the same corporation at the
same time, or as a result of the same public offering.  However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the corporation.  If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.
 
A change in the effective control of a corporation occurs on the date that
either:  (i) any one person, or more than one person acting as a group (as
defined above), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the corporation possessing 35 percent or more of the total voting power
of the stock of such corporation; or (ii) a majority of members of the
corporation's board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the corporation's board of directors prior to the date of the
appointment or election, provided that the term corporation refers solely to the
relevant corporation, for which no other corporation is a majority shareholder.
 
(b) In the absence of an event described above, a change in the effective
control of a corporation will not have occurred.
 
(c) A change in effective control also may occur in any transaction in which
either of the two corporations involved in the transaction has a Change in
Control event.
 
(d) If any one person, or more than one person acting as a group (as defined
above) is considered to effectively control a corporation, the acquisition of
additional control of the corporation by the same person or persons is not
considered to cause a change in the effective control of the corporation.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(e) A change in the ownership of a substantial portion of a corporation's assets
occurs on the date that any one person, or more than one person acting as a
group (as defined above) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the corporation that have a total gross fair market value equal to
or more than 40% of the total gross fair market value of all the assets of the
corporation immediately prior to such acquisition or acquisitions.  For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.
 
(f) There is no Change in Control event when there is a transfer to an entity
that is controlled by the shareholders of the transferring corporation
immediately after the transfer, as provided in this paragraph.  A transfer of
assets by a corporation is not treated as a change in the ownership of such
assets if the assets are transferred to:  (i) a shareholder of the corporation
(immediately before the asset transfer) in exchange for or with respect to its
stock;  (ii) an entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the corporation;  (iii) a person, or
more than one person acting as a group, that owns, directly or indirectly, 50
percent or more of the total value or voting power of all the outstanding stock
of the corporation; or (iv) an entity, at least 50 percent of the total value or
voting power of which is owned, directly or indirectly, by a person described in
paragraph (iii).  For purposes of this paragraph, and except as otherwise
provided, a person's status is determined immediately after the transfer of the
assets.  For example, a transfer to a corporation in which the transferor
corporation has no ownership interest before the transaction , but which is a
majority-owned subsidiary of the transferor corporation after the transaction is
not treated as a change in the ownership of the assets of the transferor
corporation.
 
1.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations relating thereto.
 
1.7 “Committee” means the Compensation Committee of the Board.
 
1.8 “Company”  means Republic First Bancorp, Inc., a Pennsylvania corporation,
or any successor corporation or other entity resulting from a merger or
consolidation into or with the Company.
 
1.9 “Company Contribution” means the amounts credited to a Participant’s Account
as determined under Section 3.1.
 
1.10  “Deferral Contribution” means the amounts credited to a Participant’s
Account as determined under Section 3.2.
 
1.11 "Disability" means a Participant's total and permanent disability, as
determined by the Committee.
 
1.12  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
1.13 “Non-Employee Director” means a member of the Board.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
1.14 “Participant” means each person who was a participant in the BSC Plan prior
to the Effective Date, who as an account balance under the BSC Plan, and who
continues to be employed by Republic First or who continues to be a Non-Employee
Director.
 
1.15 “Plan” means the Republic First Bank Deferred Compensation Plan, as set
forth herein and as may be amended from time to time.
 
1.16 “Plan Year” means each calendar year beginning on or after the Effective
Date.
 
1.17  “Termination of Employment” means, with respect to a Participant, the date
the Participant ceases to be an employee of Republic First or, in the case of a
Non-Employee Director, the date the Non-Employee Director ceases to be a voting
member of the Board.  Termination of employment hereunder includes termination
on account of Disability or death.  All determinations regarding whether or not
there has been Termination of Employment for purposes of the Plan shall be
consistent with the requirements of Code Section 409A and applicable guidance
from the IRS or the U.S. Treasury, including the definition of “separation from
service” set forth in Treasury Regulation Section 1.409A-1(h).
 
1.18 "Unforeseeable Emergency" means a severe financial hardship to the
Participant resulting from illness or an accident of the Participant, the
Participant's spouse, or a dependent of the Participant (as defined in Code
Section 152(a)), loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the Participant's control.  A situation shall be considered to
constitute an Unforeseeable Emergency for these purposes only if the
circumstances would constitute an “unforeseeable emergency” as that term is used
for purposes of Code Section 409A(a)(2)(B)(ii) and Treasury Regulation Section
1.409A-3(i)(3)(i).
 
Words in the masculine gender shall include the feminine and the singular shall
include the plural, and vice versa, unless qualified by the context.  Any
headings used herein are included for ease of reference only and are not to be
construed so as to alter the terms hereof.
 
ARTICLE II
ADMINISTRATION AND ELIGIBILITY FOR PARTICIPATION
 
2.1 Administration by the Committee.  The Committee shall be responsible for the
general operation and administration of the Plan and for carrying out the
provisions of the Plan.
 
2.2 Powers and Duties of the Committee.  The Committee shall administer the Plan
in accordance with its terms and shall have all powers necessary to carry out
the provisions of the Plan.  The Committee shall interpret the Plan and shall
determine all questions arising in the administration, interpretation, and
application of the Plan, including but not limited to, questions of eligibility,
determinations of Cause and the status and rights of employees, Non-Employee
Directors, Participants and other persons.  Any such determination by the
Committee shall presumptively be conclusive and binding on all persons.  The
regularly kept records of the Company shall be conclusive and binding upon all
persons with respect to the amount of a Participant’s Base Compensation for a
Plan Year.  All rules and determinations of the Committee shall be uniformly and
consistently applied with respect to all Participants in similar circumstances.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
 
2.3 Eligibility for Participation. Those individuals who were participants in
the BSC Plan immediately prior to the Effective Date and who are employed by
Republic First or who are Non-Employee Directors shall participate in the
Plan.  Each Participant shall continue to be a Participant until his or her
benefit hereunder is distributed in full (or forfeited).  No other individual
shall become a Participant on or after the Effective Date.
 
2.4 Applicability of ERISA.  The operation and interpretation of the  Plan,
including but not limited to, the designation of senior executives, officers and
Non-Employee Directors as Participants, shall be consistent with the fact that
the Plan is primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, as provided in
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA.
 
ARTICLE III
CONTRIBUTIONS
 
3.1 Company Contribution.  The Company may credit, from time to time, to a
Company Contribution Participant’s Account such amount, if any, that the
Committee determines to be appropriate, at its sole discretion.  Company
Contributions shall be credited to a Company Contribution Participant’s Account
as soon as administratively practicable following the Committee’s determination
to make such a contribution.
 
3.2 Deferral Contribution.  For periods starting on or after the Effective Date,
no additional contributions by any Participant shall be permitted, except to the
extent an irrevocable election to make such contributions has been made
previously and must be given effect to comply with applicable provisions of Code
Section 409A.
 
3.3 Investment. Each Participant’s Account shall be credited as of the Effective
Date, with the amount credited on the immediately preceding date under the terms
of the BSC Plan.  For all periods on or after the Effective Date, each
Participant’s Account shall be credited with gains, losses and expenses as if
such Account had been invested, at the direction of the Participant, in such
investments as selected by the Participant.  For these purposes, Participants
shall be permitted to elect investments in any investment available generally as
a publicly traded investment fund or security, subject to such rules and
regulations as may be established from time to time for these purposes by the
Committee.
 
ARTICLE IV
VESTING AND DISTRIBUTION
 
4.1 Vesting of Company Contributions.  Each Company Contribution credited to a
Participant’s Account under the BSC Plan shall become vested three (3) years
after the end of  the plan year to which the contribution applies, during which
the Participant is continuously employed by Republic First.  Amounts credited to
a Participant’s Account under Section 3.2 shall always be fully vested.  Any
nonvested amounts shall become fully vested upon a Change in Control.  Except as
expressly provided herein, upon a Participant’s Termination of Employment for
any reason, all nonvested deferral credit amounts under Section 3.1 shall be
forfeited.  Notwithstanding the foregoing, all amounts credited to a
Participant’s Account under Section 3.1, whether vested or nonvested, shall be
forfeited upon the Participant’s Termination of Employment for Cause.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
4.2 Distribution of Account Upon Termination of Employment.  Following a
Participant’s Termination of Employment for any reason, the Participant’s vested
Account shall be distributed in a single lump sum, as soon as practicable. Such
distribution hereunder shall be made in cash or as an in-kind distribution of an
investment, as determined at the discretion of the Committee.
 
Notwithstanding the foregoing, the vested Account of any Participant who is a
“specified employee” (as defined below) shall not be distributed until the six
month anniversary of such Participant’s termination of employment.  For these
purposes, a “specified employee” shall have the meaning as set forth in Code
Section 409A(a)(2)(B)(i) and Treasury Regulation Section 1.409A-1(i).
 
4.3 Distribution on Account of Unforeseen Emergency.  Upon notification by a
participant to the Committee of an Unforeseen Emergency, the Participant may
request a distribution of all or a portion of the Participant's vested Account,
in a single lump sum, as soon as practicable following such notification.  Such
distribution hereunder shall be made in shares of the common stock of the Public
Companies, as determined by the Committee; provided, however, that the amount
that may be distributed to a Participant by reason of an Unforeseeable Emergency
may not exceed the amount reasonably necessary to satisfy the emergency need, as
provided in Treasury Regulation Section 1.409A-3(i)(3)(ii).
 
ARTICLE V
AMENDMENT OR TERMINATION
 
5.1 Amendment or Termination.  The Company reserves the right to amend or
terminate the Plan at any time and for any reason by action of the Committee.
 
5.2 Effect of Amendment or Termination.  No amendment or termination of the Plan
shall divest any Participant or beneficiary of the amounts credited to the
Participant’s Account, or of any rights to which the Participant would have been
entitled if the Participant had a Termination of Employment immediately prior to
the effective date of such amendment.  Upon termination of the Plan,
distribution of Participants’ Accounts shall be made to Participants or their
beneficiaries in the manner elected by such Participants, unless the Company
determines to distribute all Accounts in some other manner.
 
ARTICLE VI
GENERAL PROVISIONS
 
6.1 Participants’ Rights Unsecured.  The Plan at all times shall be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company for payment of any benefits hereunder.  The right of a
Participant or the Participant’s beneficiary to receive a distribution of the
Participant’s Account hereunder shall be an unsecured claim against the general
assets of the Company, and neither the Participant nor a beneficiary shall have
any rights in or against any specific assets of the Company.
 
6.2 No Guaranty of Benefits.  Nothing contained in the Plan shall constitute a
guaranty by Republic First or any other person or entity that the assets of
Republic First will be sufficient to pay any benefit hereunder.  No Participant
or other person shall have any right to
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
receive a benefit or a distribution of Accounts under the Plan except in
accordance with the terms of the Plan.
 
6.3 No Enlargement of Employee Rights.  Establishment of the Plan shall not be
construed to give any Participant the right to be retained in the service of
Republic First.
 
6.4 Spendthrift Provision.  No interest of any person or entity in, or right to
receive a distribution under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a
distribution be taken, either voluntarily or involuntarily for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings.
 
6.5 Applicable Law.  The Plan shall be construed and administered under the laws
of the Commonwealth of Pennsylvania except to the extent preempted by federal
law.
 
6.6 Designation of Beneficiary.  A Participant may designate, in the form and
manner approved by the Committee, a beneficiary or beneficiaries to receive the
benefits payable after the Participant’s death under Section 4.1.  In the
absence of a designated beneficiary, benefits payable upon a Participant's death
shall be paid to his or her estate.
 
6.7 Incapacity of Recipient.  Subject to applicable state law, if any person
entitled to a payment under the Plan is deemed by the Committee to be incapable
of personally receiving and giving a valid receipt for such payment, then the
Committee may provide for such payment or any part thereof to be made to any
other person or institution then contributing toward or providing for the care
and maintenance of such person.  Any such payment shall be a payment for the
account of such person and a complete discharge of any liability of the Company
and the Plan.
 
6.8 Limitations on Liability.  Notwithstanding any other provision of the Plan,
none of the Company, Republic First Bank, any member of the Committee, any
individual acting as an employee or agent of the Republic First, or the
Committee, shall be liable to any Participant, former Participant or any
beneficiary or other person for any claim, loss, liability or expense incurred
in connection with the Plan.
 
6.9 Claims Procedure.  In the event that a Participant’s claim for benefits
under the Plan is denied in whole or in part by the Committee, the Committee
will notify the Participant (or beneficiary) of the denial.  Such notification
will be made in writing, within 90 days of the date the claim is received by the
Committee.  The notification will comply with applicable Department of Labor
regulations.
 
The Participant (or beneficiary) has 60 days from the date he or she receives
notice of a claim denial to file a written request for review of the denial with
the Committee.  The Committee will review the claim denial and inform the
Participant (or beneficiary) in writing of its decision within 60 days of the
date the claim review request is received by the Committee.  Such notification
will comply with applicable Department of Labor regulations.  This decision will
be final.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
 
6.10 Tax Liability.  Republic First may withhold from any payment of benefits
hereunder any taxes required to be withheld and such sum as such employer may
reasonably estimate to be necessary to cover any taxes for which Republic First
may be liable and which may be assessed with regard to such payment.
 
6.11 Compliance with Securities Laws.  The Committee shall have the power to
make the crediting of amounts and deferral of Compensation under the Plan
subject to such conditions as it deems necessary or appropriate to comply with
the then-existing requirements of the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the Investment Company Act of
1940, as amended, or any applicable laws governing the offering and sale of
securities in any other jurisdiction.
 
6.12 USERRA.  Notwithstanding any provision of the Plan to the contrary,
contributions, benefits and service credit with respect to “qualified military
service” will be provided in accordance with section 414(u) of the Code.
 
REPUBLIC FIRST BANCORP, INC.
   
By:  /s/ Harry D. Madonna
   
Date:   12/31/09

 
 
 - 8 -

--------------------------------------------------------------------------------

 